DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7, 9-15, and 22-30 are allowed.
The claimed limitations "nonlinear elastic parameters alpha, beta, and delta of materials within the focal volume are determined based on the amplitudes of the harmonic signals of the second acoustic signal, wherein the nonlinear elastic parameter alpha relates to a strength of hysteresis and the nonlinear elastic parameters beta and delta relate to acoustoelasticitv" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Blomgren et al, Super-resolution in time-reversal acoustics, Journal of the Acoustical Society of America, Vol. 111, No. 1, Pt. 1, Jan 2002, teaches a first signal generator that generates a pulsed sinusoidal acoustic signal, the pulsed sinusoidal acoustic signal having a frequency; a first transceiver configured to transmit the pulsed sinusoidal acoustic signal; a second transceiver configured to receive the pulsed sinusoidal acoustic signal transmitted by the first transceiver, and to produce a first electrical signal therefrom; receiving the first electrical signal and to time reverse the first electrical signal to generate a time-reversed electrical signal; a second signal generator configured to receive the time-reversed electrical signal, to generate a second acoustic signal therefrom, and to direct the second acoustic signal onto the second transceiver, whereby the second acoustic signal is transmitted by the second transceiver; whereby; the second acoustic signal forms a focal volume centered on the 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRYSTINE E BREIER/           Primary Examiner, Art Unit 3645